212 U.S. 559 (1908)
SHAW
v.
UNITED STATES.
No. 426.
Supreme Court of United States.
Submitted November 16, 1908.
Decided November 30, 1908.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*560 The Attorney General and The Solicitor General for the appellee in support of the motion.
Mr. Edward S. Hatch, for the appellant, in opposition to the motion.
No. 426, Motion to dismiss or affirm.
Per Curiam:
Appeal dismissed for want of jurisdiction. Shaw v. United States, 141 Fed. Rep. 469; United States v. Shaw, 144 Fed. Rep. 329, and opinion of Board of General Appraisers, Shaw v. United States, 203 U.S. 591; American Sugar Refining Company v. United States, decided to-day, 211 U.S. 155.